Exhibit 10.50

 

SHELF REGISTRATION AGREEMENT

 

AGREEMENT, dated as of January 19, 2006 by and among Endo Pharmaceuticals
Holdings Inc. (the “Company”), Endo Pharma LLC (the “LLC”) and the management
stockholders signatory hereto (the “Management Stockholders”, and together with
the Company and the LLC, the “Parties”).

 

                WHEREAS, pursuant to Section 1.4 of the shelf registration
agreement, dated April 30, 2004, as amended on June 10, 2004, between the
Company and the LLC, the Company and the LLC agreed to execute further shelf
registration agreements in the event the Company determined to file any
additional shelf registration statements;

 

WHEREAS, the Company has offered to file a shelf registration statement on Form
S-3 with the Securities and Exchange Commission (the “Commission”) to register
shares of the Company’s common stock, par value $.01 (the “Common Stock”) for
resale by the LLC and other stockholders of the Company (the “Shelf Registration
Statement”);

 

                WHEREAS, the LLC has certain registration rights pursuant to a
registration rights agreement, by and among the Company and the LLC dated July
17, 2000 and as amended as of June 30, 2003 (the “Registration Rights
Agreement”), and the Management Stockholders have other registration rights
pursuant to a management stockholders agreement dated as of July 14, 2000, as
amended and restated on July 7, 2003, as amended on June 28, 2004 and on
September 19, 2005, by and among the Company, the LLC and the parties named
therein (the “Management Stockholders Agreement”);

 

                WHEREAS, the Parties desire to enter into this Agreement in
connection with the Company’s filing of the Shelf Registration Statement;

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and agreements herein contained, the Parties agree as follows:

 

ARTICLE I

 

Section 1.1             Shelf Registration Statement               On the date
hereof, the Company filed with the Commission a Shelf Registration Statement to
register an indeterminate number of shares of the Company’s Common Stock and
agrees that the Shelf Registration Statement would provide for the resale of
shares of Common Stock held by the LLC (the “LLC Shares”) (including shares of
Common Stock to be sold on behalf of its members and those to be transferred to
the Management Stockholders upon exercise of their LLC stock options and sold by
the Management Stockholders) and shares of Common Stock held by other
stockholders of the Company, as determined by the Company and the LLC (together
with the LLC and the Management Stockholders, the “Selling Stockholders”), from
time to time, in one or more of the following types of transactions: (i)
underwritten

--------------------------------------------------------------------------------


offerings; (ii) block transactions; (iii) derivative transactions with third
parties; or (iv) other types of hedging transactions (each a “Take-down
Transaction”).

 

Section 1.2             Demand Right         In consideration of the Company
filing the Shelf Registration Statement, the LLC agrees to reduce by one the
number of demand registration rights available to it pursuant to the
Registration Rights Agreement.  Furthermore, the Company, the LLC and the
Management Stockholders hereby agree that neither the filing nor the
effectiveness of the Shelf Registration Statement or any transaction consummated
under the Shelf Registration Agreement constitutes a demand under Section 1.1 of
the Registration Rights Agreement nor do such actions trigger any rights
accorded to Management Stockholders under Section 6.1 of the Management
Stockholders Agreement.

 

Section 1.3             Procedures for Shelf Registration   The procedures for
any Take-down Transaction, including those relating to the allocation of shares
of Commons Stock for sale by the Management Stockholders, will be in conformity
with those set forth in the Registration Rights Agreement and the Executive
Stockholders Agreement and shall apply to any sales of Common Stock sold in a
Take-down Transaction and that the provisions set forth in Section 3(h), the
paragraph immediately following Section 3(o) and the last paragraph of Section 3
of the Registration Rights Agreement shall apply to the Shelf Registration
Statement.

 

Section 1.4             Waiver  The LLC hereby agrees to waive the provisions
set forth in Section 2 of the Registration Rights Agreement in connection with
any Take-down Transaction.

 

Section 1.5             Additional Shelf Registrations Statements  The parties
agree that, in the event the Company determines to, or the LLC requests the
Company to and the Company in its reasonable judgment agrees to, file any
additional shelf registration statements (each an “Additional Registration
Statement”) providing for the resale by the LLC of Common Stock, they will enter
into an agreement substantially similar to this Agreement with respect to such
Additional Registration Statement, provided, however, the parties also agree to
enter good faith negotiations to amend and restate the Registration Rights
Agreement to reflect the understandings set forth in this Agreement as well as
any other modifications and amendments as the parties deem appropriate.

 

Section 1.8             Delay and Suspension Rights  Upon a good faith
determination by a majority of the Board of Directors of the Company that it is
in the best interests of the Company for reasons including, but not limited to,
those under Section 3(h) of the Registration Rights Agreement, to (i) suspend
the use of a Shelf Registration Statement following the effectiveness of a Shelf
Registration Statement, or (ii) with respect to any demand or other request to
sell Common Stock registered under a Shelf Registration Statement, delay an
offering of Common Stock, then the Company, by notice to the Selling
Stockholders, may suspend sales of the Common Stock pursuant to the Shelf
Registration Statement for a reasonable period as determined by the Board of
Directors of the Company.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II

 

Section 2.1             Governing Law  This Agreement will be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to any conflicts of law principles that would dictate the application of
the laws of another jurisdiction.

 

Section 2.2             Counterparts         This Agreement may be executed in
any number of counterparts, which together shall constitute one and the same
instrument.

 

Section 2.3             Termination  This Agreement shall terminate on the later
of (i) three years from the date of effectiveness of the Shelf Registration
Statement or (ii) 30 days after the last share of Common Stock registered for
the account of the LLC is sold pursuant to the Shelf Registration Statement.

 

Section 2.4             Entire Agreement; No Third Party Beneficiaries  This
Agreement is the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof.  This Agreement is not intended to confer upon any Person
other than the parties hereto any rights or remedies hereunder.

 

* * * * *

 

3

--------------------------------------------------------------------------------


 

 

                IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be effective as of the date first written above.

 

 

 

 

ENDO PHARMA LLC

 

 

 

 

By:

/s/ Michael B. Goldberg

 

Name:

Michael B. Goldberg

 

 

 

 

 

 

 

ENDO PHARMACEUTICALS HOLDINGS INC.

 

 

 

 

 

 

 

By:

/s/ Jeffrey R. Black

 

 

Name: Jeffrey R. Black

 

 

Title: Executive Vice President, Chief Financial
Officer and Treasurer

 

 

4

--------------------------------------------------------------------------------


 

 

THE MANAGEMENT STOCKHOLDERS

 

 

 

 

 

/s/ Carol A. Ammon

 

 

Name: Carol A. Ammon

 

 

 

 

 

 

 

 

/s/ Jeffrey R. Black

 

 

Name: Jeffrey R. Black

 

 

 

 

 

 

 

 

/s/ David A.H. Lee

 

 

Name: David A.H. Lee

 

 

 

 

 

 

 

 

/s/ Caroline B. Manogue

 

 

Name: Caroline B. Manogue

 

 

 

 

 

 

 

 

/s/ Peter A. Lankau

 

 

Name: Peter A. Lankau

 

 

 

 

 

 

 

 

/s/ Mariann T. MacDonald

 

 

Name: Mariann T. MacDonald

 

5

--------------------------------------------------------------------------------